DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 20 are pending in the application and under consideration for this office action.

Drawings
The drawings are objected to because certain aspects of the drawings are illegible due to the handwritten nature of the submitted drawings, including the legend on Fig. 4 and the vertical axis labels on Figs. 4 and 5, for example.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:
Regarding claim 1, the Examiner requests Applicant amend “comprises” on line 8 to “comprise” to correct a typographical error.
Regarding claims 2 – 20, the Examiner requests Applicant amend “A method according to claim [X]” to “The method according to claim [X]”, as the claims are referencing, incorporating all of the limitations of, and further limiting methods which have previously been claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the claim recites “wherein after magnetic annealing the difference between the permanent growth in a longitudinal direction and the permanent growth in a transverse direction of the strip is less than 0.03.” The Examiner notes that “less than 0.03” is indefinite as it is unclear as to whether the number is meant to be an absolute value (such as requiring the difference in permanent growth to be less than 0.03 mm, for example), or if the number is meant to be a percentage or ratio (such as requiring the difference in permanent growth to be less than 0.03%, for example). For the purpose of compact prosecution, the claim has been interpreted as requiring the difference between the permanent growth in a longitudinal direction and the permanent growth in a transverse direction of the strip to be less than 0.03%, in view of the similar limitation found in dependent claim 20 as well as the language in the as-filed disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 11, 14 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0299233 (“Waeckerle”) in view of JP H05-279784 (“Yoshimi”; cited on IDS of 8/18/2021, citing machine translation provided with this correspondence).
Regarding claim 1, Waeckerle teaches a method of producing a CoFe alloy strip (Title), comprising: hot rolling a CoFe alloy to form a hot rolled strip ([0077], L 3-4), followed by quenching the strip from a temperature of 800-1000°C (falling within the claimed “temperature above 700°C”) to room temperature (falling within the scope of “quenching the strip… to a temperature of 200°C) ([0077], L 24-25), wherein the CoFe alloy has a composition ([0015]-[0025]) compared to that of the present claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Waeckerle overlaps or falls within the claimed composition for each constituent element, and does not require any additional alloying elements which are precluded by the “consisting essentially of” language of the present claim.
Further, Waeckerle teaches that the CoFe alloy comprises an order/disorder temperature To/d ([0026], L 7-9) and a ferritic/austenitic transformation temperature Tα/γ ([0026], L 9-11), wherein the ferritic/austenitic transformation temperature is greater than the order/disorder temperature (see [0026], teaching a 880-950°C Tα/γ range vs exemplary 700-710°C To/d range). Waeckerle subsequently teaches cold rolling of the quenched hot rolled strip ([0078]). 
After cold rolling, Waeckerle teaches continuously annealing the strip ([0079]). Subsequent to continuous annealing, Waeckerle teaches that the strip is cooled preferably at a rate greater than 2000 °C/h ([0084], L 6), or about 0.56 °C/s. As a cooling rate of at least 0.56 °C/s encompasses the claimed rate of at least 1 K/s or at least 1 °C/s, a prima facie case of obviousness exists (MPEP 2144.05 I).
Subsequent to continuous annealing, Waeckerle teaches that the strip may be additionally annealed to optimize the magnetic performance of the material (thus equivalent to the claimed “magnetic annealing” step), at a temperature of 850°C, for example ([0180]). As Waeckerle teaches that the Tα/γ temperature of the taught CoFe alloys is between 880-950°C, such a temperature falls within the claimed range of between 730°C and Tα/γ.
It is noted that Waeckerle teaches that the temperature during continuous annealing is between the ordered/disordered transformation temperature and the ferritic/austenitic transformation point ([0079], L 4-6), contrary to the present claim’s requirement that continuous annealing be completed in a range of from 500°C up to the ordered/disordered transformation temperature of the CoFe alloy.
Yoshimi teaches a CoFe alloy magnetic strip material having a similar composition ([0003]) to that of both Waeckerle and the present application, and a method for producing such material ([0006]). Yoshimi teaches that subsequent to the steps of hot rolling, quenching, and cold rolling similar to the process of Waeckerle, the strip is subject to a heat treatment at 750°C or lower ([0005], L 63-65). Yoshimi teaches that by keeping the heating temperature below 750°C, rapid growth of the ordered lattice is avoided, thus avoiding the typical decrease in tensile strength and elongation which accompanies such growth ([0005], L 65-70).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yoshimi and reduce the continuous annealing temperature of Waeckerle to the range of 750°C or lower as taught by Yoshimi. Such a reduced temperature avoids rapid growth of the ordered lattice, thus avoiding the typical decrease in tensile strength and elongation which accompanies such growth.
The Examiner notes that the temperature range of less than 750°C during continuous annealing as taught by modified Waeckerle at least overlaps with the claimed temperature range of from 500°C up to the ordered/disordered transformation temperature of the CoFe alloy. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 2, Waeckerle teaches that after cold rolling, the strip comprises a disordered CoFe alloy phase ([0211]), which is known in the art to possess the claimed bcc crystal structure. Regarding the claimed hardness, Waeckerle is silent with respect to the hardness of the strip after cold rolling. However, as the processing steps of modified Waeckerle and the composition of the CoFe alloy are substantially the same, it is prima facie expected that the strip processed by the method of Waeckerle would have a hardness equivalent to the claimed range or in an amount thereof to render the claimed range obvious via an overlapping or encompassing range.
Further, Waeckerle teaches that after continuous annealing, the strip possesses a partially ordered CoFe alloy phase ([0114]). Regarding the presence of a B2 superstructure, Waeckerle is silent. However, as the processing steps of modified Waeckerle and the composition of the CoFe alloy are substantially the same, it is prima facie expected that such a structure would be present in the strip.
After magnetic annealing i.e. additional annealing for optimization of magnetic properties, Waeckerle does not explicitly teach that the strip comprises an ordered CoFe alloy phase with a B2 superstructure. However, as the processing steps of modified Waeckerle and the composition of the CoFe alloy are substantially the same, it is prima facie expected that such a structure would be present in the strip after annealing. Regarding the claimed hardness, Waeckerle teaches examples having a hardness ranging from 172-185 HV after continuous annealing (Table 6). Such hardness falls within the claimed range of at most 300 HV – although it is not the hardness of the strip after magnetic annealing, an ordinarily skilled artisan would appreciate that as no work-hardening or quenching processing is completed between continuous annealing and final annealing, there would be no expectation for the hardness of the strip to increase beyond the hardness of the strip after continuous annealing.
Regarding claim 3, the temperature range of less than 750°C as taught by modified Waeckerle continues to encompass the narrowed temperature range of 660-700°C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 4, Waeckerle, Waeckerle teaches that the strip is cooled preferably at a rate greater than 2000 °C/h ([0084], L 6), or about 0.56 °C/s. As a cooling rate of at least 0.56 °C/s encompasses the claimed rate of at least 10-100 K/s or 10-100 °C/s, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 5, Waeckerle teaching that the speed the strip passes through the continuous annealing furnace should be greater than 2 m/min when using an industrial oven with a length of 30m, for example ([0080]). Such a range encompasses the claimed range of 2-4 m/min. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, Waeckerle teaches that  one skilled in the art knows how to adapt the continuous speeds according to the length of the ovens at his/her disposal ([0080]). As such, it would have been obvious to an ordinarily skilled artisan to adjust the speed the strip passes through the continuous annealing furnace based on the length of the furnace available for processing.
Regarding claim 6, Waeckerle teaches that  the time for passing the strip into the homogenous temperature area of the oven is less than 10 minutes and preferably comprised between 1 and 5 minutes during continuous annealing ([0080]). Such time ranges 1) encompass, or 2) overlap the claimed range of 30 seconds to 5 minutes. As such, a prima facie case of obviousness exists.
Regarding claim 11, Waeckerle teaches that the thickness of the strip after hot rolling is 2-2.5 mm ([0077], L 6-7), overlapping the claimed range of between 2 and 7 mm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, Waeckerle teaches that the thickness of the strip after cold rolling is 0.05-1 mm ([0078]), overlapping the claimed range of less than 0.50 mm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 14, Waeckerle teaches that parts may be cut out for manufacturing parts intended to be stacked for forming magnetic yokes or any other magnetic component ([0085]). The Examiner notes that the claimed “forming at least one lamination from the strip” is equivalent to the teaching in Waeckerle of cutting out parts from the strip to be stacked (i.e. being laminations) for forming magnetic components. Further, Waeckerle teaches that parts obtained by the strip are subject to magnetic optimization annealing ([0099]; [0135]; [0180]). Thus, Waeckerle teaches a step equivalent to the claimed step of “magnetically annealing the lamination.”
Regarding claim 15, Waeckerle teaches that parts may be cut out for manufacturing parts intended to be stacked for forming magnetic yokes or any other magnetic component ([0085]). The Examiner notes that the claimed “forming a plurality of laminations from the strip” is equivalent to the teaching in Waeckerle of cutting out parts from the strip to be stacked (i.e. being laminations) for forming magnetic components. Further, Waeckerle teaches that parts obtained by the strip are subject to magnetic optimization annealing ([0099]; [0135]; [0180]). Thus, Waeckerle teaches a step equivalent to the claimed step of “magnetically annealing the laminations”, and it would be an obvious step to then stack the magnetically annealed laminations to form a laminated core, as Waeckerle teaches that the parts are intended for stacking for forming magnetic yokes (a component comprising a magnetic core made of laminations) or any other magnetic component.
Regarding claim 16, Waeckerle teaches that after magnetic optimization annealing, there is no significant incidence on the geometry of the parts subject to the annealing. Tests on E-shaped parts have shown that the dimensional variations resulting from the magnetic optimization static annealing remained less than 0.05 mm in the previous example of E-shaped profiles, which is quite acceptable ([0135]). Thus, although Waeckerle does not teach a percent difference in any dimensional change, the dimensional variations being less than 0.05 mm would either fall within or encompass the claimed percent dimensional change in any lateral direction of less than 0.05%, as less than 0.05 mm would necessarily include cases where there is no dimensional change, or 0% change. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 17, the temperature range of less than 750°C as taught by modified Waeckerle continues to encompass the narrowed temperature range of 660-690°C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 19, Waeckerle teaches that the thickness of the strip after hot rolling is 2-2.5 mm ([0077], L 6-7), overlapping the claimed range of between 2 and 4 mm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, Waeckerle teaches that the thickness of the strip after cold rolling is 0.05-1 mm ([0078]), overlapping the claimed range of between 0.005 mm and 0.35 mm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Claims 7 – 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0299233 (“Waeckerle”) in view of JP H05-279784 (“Yoshimi”; cited on IDS of 8/18/2021, citing machine translation provided with this correspondence) as applied to claims 1, and further in view of US 2018/0112287 (“Fitterling”; cited on IDS of 8/18/2021).
Regarding claim 7, Waeckerle does not explicitly teach that the strip is stationary annealed after cold rolling and prior to continuous annealing.
Fitterling teaches a process for reducing ordered growth in soft magnetic CoFe alloys (Title). Fitterling teaches that by subjecting a processed CoFe alloy strip to an intermediate annealing treatment after cold rolling, the net size change in laminations and parts assembled therefrom that would otherwise occur during post-fabrication annealing is minimized ([0016], L 1-9; see Fig. 3 vs Fig. 2). Fitterling teaches that the intermediate annealing leads to a significantly more symmetrical net size change in the transverse direction as compared to net size change in the rolling direction ([0019], L 15-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fitterling and subject the cold rolled strip of modified Waeckerle to intermediate annealing immediately after cold rolling. Such intermediate annealing minimizes the net size change in laminations formed from the strip and parts assembled therefrom that would otherwise occur during post-fabrication annealing, while also leading to a significantly more symmetrical net size change in the transverse direction as compared to net size change in the rolling direction.
It is noted that Fitterling does not explicitly teach that the intermediate annealing is a stationary annealing step. However, the Examiner asserts that an ordinarily skilled artisan would appreciate that the annealing step must be either stationary or continuous, and would have found it obvious to try each option within the method of modified Waeckerle. Fitterling does not indicate that the annealing must be carried out by a particular method, and it is also noted that the as-filed disclosure states that the stationary annealing may be carried out continuously, so that two continuous heat treatments are used (Instant Application: [0032]).
Regarding claim 8, Fitterling teaches that the intermediate annealing is carried out at a temperature ranging from a temperature above which the ordered phase becomes metastable, but not higher than the temperature at which the austenitic phase becomes thermodynamically stable, or from about 600°C to about 871°C ([0017]). The Examiner asserts that such a range at least overlaps the claimed range of To/d to Tα/γ, but may also overlap or encompass the alternative claimed range of (To/d-50K) to To/d, as the metastable temperature is lower than the order-disorder transformation temperature by about 100°C (see [0017], L 7-10, indicating the temperature above which at which the ordered phase becomes stable is 700°C, compared to the 600°C metastable point). As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 9, as discussed previously, Fitterling teaches that the intermediate annealing may be carried out from about 600°C to about 871°C ([0017]). Such a temperature range overlaps the claimed range of between 650°C and 900°C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 10, Fitterling does not explicitly teach the cooling rate for cooling the strip after intermediate annealing. Fitterling does teach that the strip is preferably cooled in air from the annealing temperature ([0017], L 16-17), thus indicating that the cooling rate is not required to be excessively high. Further, Fitterling does teach that during subsequent post-fabrication annealing, which is conducted at a similar temperature to the aforementioned intermediate annealing, annealed products are cooled at a rate of 139-222 °C/h down to 316°C, after which they can be cooled at any rate to room temperature ([0018], L 17-21). An ordinarily skilled artisan would have found it obvious to apply the cooling rate of the post-fabrication annealing step to the cooling concluding the intermediate annealing step, as 1) the heat treatments are conducted at a similar temperature, and 2) there is no guidance elsewhere in the reference for any parameters by which the intermediate annealing should be limited.
Notably, cooling at 139-222 °C/h, or 139-222 K/h, down to 316°C falls within the scope of the claimed step of cooling to less than 500°C at a cooling rate of 50-300 K/h.
Regarding claim 18, as discussed previously, Fitterling teaches that the intermediate annealing may be carried out from about 600°C to about 871°C ([0017]). Such a temperature range overlaps the claimed range of between 680°C and 760°C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0299233 (“Waeckerle”) in view of JP H05-279784 (“Yoshimi”; cited on IDS of 8/18/2021, citing machine translation provided with this correspondence) as applied to claim 1, further in view of US 5919319 (“Couderchon”).
Regarding claim 12, Waeckerle does not explicitly teach applying an electrically insulating layer to at least one surface of the cold rolled strip.
Couderchon teaches a CoFe alloy and process for manufacturing CoFe alloy strip having a similar composition to that of the present claims as well as Waeckerle (Title; Abstract). Couderchon teaches that an electrically insulating layer of MgO may be applied to the strip after cold rolling and before heat treatment (2: 48-50). Although Couderchon does not explicitly teach the benefit of applying such an insulating coating, it is known in the art as an essential component of a magnetic core, which is typically made of alternating metallic magnetic laminates/layers, and electrically insulating interlayers. 
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Couderchon, and apply an electrically insulating layer to the CoFe alloy strip of modified Waeckerle after cold rolling and before heat treatment, thereby forming an essential component of magnetic components which the strip is intended to be made into. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In the present case, application of an electrically insulating layer to the cold rolled strip of modified Waeckerle introduces elements all of which were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, yielding nothing more than the predictable result of the formation of an electrically insulating layer comprising MgO.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0299233 (“Waeckerle”) in view of JP H05-279784 (“Yoshimi”; cited on IDS of 8/18/2021, citing machine translation provided with this correspondence) and US 5919319 (“Couderchon”) as applied to claim 12, and further in view of US 2018/0112287 (“Fitterling”; cited on IDS of 8/18/2021).
Regarding claim 13, modified Waeckerle is silent with respect to the percent difference between permanent growth in a longitudinal direction and the permanent growth in a transverse direction of the strip after magnetic annealing.
Fitterling teaches a process for reducing ordered growth in soft magnetic CoFe alloys (Title). Fitterling teaches that by subjecting a processed CoFe alloy strip to an intermediate annealing treatment after cold rolling, the net size change in laminations and parts assembled therefrom that would otherwise occur during post-fabrication annealing is minimized ([0016], L 1-9; see Fig. 3 vs Fig. 2). Fitterling teaches that the intermediate annealing leads to a significantly more symmetrical net size change in the transverse direction as compared to net size change in the rolling direction ([0019], L 15-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fitterling and subject the cold rolled strip of modified Waeckerle to intermediate annealing immediately after cold rolling. Such intermediate annealing minimizes the net size change in laminations formed from the strip and parts assembled therefrom that would otherwise occur during post-fabrication annealing, while also leading to a significantly more symmetrical net size change in the transverse direction as compared to net size change in the rolling direction.
The Examiner asserts that the teaching of a significantly more symmetrical net size change in the transverse direction as compared to net size change in the rolling direction obviates the claimed percent difference between permanent growth in the longitudinal (i.e. rolling) direction and the permanent growth in a transverse direction of the strip, after magnetic annealing (analogous to the post-fabrication annealing taught by Fitterling). For example, if the net size change in the transverse direction is completely symmetrical to the net size change in the rolling direction, the equivalent percent difference is 0%, thus falling within the claimed range of less than 0.03%.
For example, Fitterling teaches that laminations having an ID (equivalent to the transverse dimension) of 2.680” or 5.51925” and an OD (equivalent to the rolling/longitudinal dimension) of 5.4761” or 7.1045” were measured pre- and post-fabrication annealing (i.e. magnetic annealing) ([0022]). Samples had an average change in the ID direction of 0.00019” or 0.00227”, equivalent to about 0.0071% or 0.041% percent growth, and an average change in the OD direction of 0.00101” or 0.00101”, equivalent to about 0.018% or 0.014% percent growth (Table 2). Thus, the average difference between the permanent growth in the transverse and longitudinal directions is on average, 0.00609% for the first sample, and 0.027% for the second sample, each falling within the claimed less than 0.03%.
Regarding claim 20, as discussed previously in claim 13, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fitterling and subject the cold rolled strip of modified Waeckerle to intermediate annealing immediately after cold rolling. Such intermediate annealing minimizes the net size change in laminations formed from the strip and parts assembled therefrom that would otherwise occur during post-fabrication annealing, while also leading to a significantly more symmetrical net size change in the transverse direction as compared to net size change in the rolling direction.
The Examiner asserts that the teaching of a significantly more symmetrical net size change in the transverse direction as compared to net size change in the rolling direction obviates the claimed percent difference between permanent growth in the longitudinal (i.e. rolling) direction and the permanent growth in a transverse direction of the strip, after magnetic annealing (analogous to the post-fabrication annealing taught by Fitterling). For example, if the net size change in the transverse direction is completely symmetrical to the net size change in the rolling direction, the equivalent percent difference is 0%, thus falling within the claimed range of less than 0.03%.
For example, Fitterling teaches that laminations having an ID (equivalent to the transverse dimension) of 2.680” or 5.51925” and an OD (equivalent to the rolling/longitudinal dimension) of 5.4761” or 7.1045” were measured pre- and post-fabrication annealing (i.e. magnetic annealing) ([0022]). Samples had an average change in the ID direction of 0.00019” or 0.00227”, equivalent to about 0.0071% or 0.041% percent growth, and an average change in the OD direction of 0.00101” or 0.00101”, equivalent to about 0.018% or 0.014% percent growth (Table 2). Thus, the average difference between the permanent growth in the transverse and longitudinal directions is on average, 0.00609% for the first sample falling within the claimed less than 0.015%.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0223401 (“Waeckerle”) – CoFe alloy and method for producing CoFe alloy strip including intermediate stationary and/or continuous annealing at temperature ranges overlapping the presently claimed temperature range

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735